SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

725
CA 12-02209
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


PATRICIA J. CURTO, PLAINTIFF-APPELLANT,

                     V                                            ORDER

NEW YORK STATE COLLEGE OF VETERINARY MEDICINE
AT CORNELL, CORNELL UNIVERSITY, NELSON ROTH,
VALERIE CROSS, HUNTER RAWLINGS, III, DONALD
SMITH, KATHERINE EDMONDSON, LISA CLARK, SUSAN
STEVENS SUAREZ, LINDA ALLEN MIZER, WENDY
TARLOW, WALTER LYNN AND DANILEE POPPENSIEK,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


PATRICIA J. CURTO, PLAINTIFF-APPELLANT PRO SE.

VALERIE CROSS DORN, ITHACA, FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered January 30, 2012. The judgment dismissed
the complaint against defendants-respondents.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   June 7, 2013                          Frances E. Cafarell
                                                 Clerk of the Court